Title: To George Washington from Henry Knox, 7 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, April 7 1794.
          
          I have the honor to submit to your consideration the opinion of the Attorney General
            upon the act of the legislature of Pennsylvania for securing the trade, peace and safety
            of the port of Philadelphia, and defending the Western frontiers of the
              Commonwealth. I am Sir, Most respectfully, Your obedient
            Servant
          
            H. Knox
          
        